Name: Commission Regulation (EC) No 1354/94 of 14 June 1994 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  production;  economic policy
 Date Published: nan

 No L 148/ 115. 6 . 94 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1354/94 of 14 June 1994 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 3179/93 (2), and in parti ­ cular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EEC) No 2796/93 (4), lays down 15 June as the last date for the submission of aid applications by olive growers ; Whereas, due to the exceptional climatic conditions this marketing year, the harvesting and processing of olives will be completed in certain regions during June ; whereas, therefore, the time limit for the submission of applications should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 5 (3) of Regulation (EEC) No 3061 /84 : 'For the 1993/94 marketing year, however, the date of 15 June shall be replaced by 30 June.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. O OJ No L 285, 20. 11 . 1993, p. 9 . (3) OJ No L 288, 1 . 11 . 1984, p. 52. (4) OJ No L 255, 13 . 10. 1993, p. 1 .